             Case 2:21-mj-02810-DUTY Document 1-1 Filed 06/09/21 Page 1 of 10 Page ID #:23
AO 93C (Rev. 8/18) Warrant by Telephone of Other Reliable Electronic Means                       ☐ Original     ☐ Duplicate Original



                                              UNITED STATES DISTRICT COURT
                                                                                  for the
                                                                     Central District of California

                          In the Matter of the Search of                             )
                  (Briefly describe the property to be searched or identify the      )
                                  person by name and address)                        )      Case No. 2:21-MJ-02810
          An Apple iPhone, bearing the serial number                                 )
          FFXDR5FF0F09, seized on May 22, 2021, in the                               )
          custody of HSI                                                             )
                                                                                     )
                                                                                     )

                  WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:       Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Central District of California (identify the person or describe the property to be searched
and give its location):

       See Attachment A

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

       See Attachment B

       Such affidavit(s) or testimony are incorporated herein by reference.

          YOU ARE COMMANDED to execute this warrant on or before 14 days from the date of its issuance (not to exceed 14 days)
            in the daytime 6:00 a.m. to 10:00 p.m.                       at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the U.S. Magistrate Judge on duty at the time of the return
through a filing with the Clerk's Office.
          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
            for       days (not to exceed 30)               until, the facts justifying, the later specific date of                                 .


Date and time issued:
                                                                                                                 Judge’s signature

City and state:               Los Angeles, CA
                                                                                                               Printed name and title

AUSA: Chelsea Norell (213) 503-1674
              Case 2:21-mj-02810-DUTY Document 1-1 Filed 06/09/21 Page 2 of 10 Page ID #:24
AO 93C (Rev. 8/18) Warrant by Telephone of Other Reliable Electronic Means (Page 2)
(Page 2)
                                                                              Return
Case No.:                                 Date and time warrant executed:                 Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                          Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                 Executing officer’s signature


                                                                                                    Printed name and title
Case 2:21-mj-02810-DUTY Document 1-1 Filed 06/09/21 Page 3 of 10 Page ID #:25



                               ATTACHMENT A

DEVICE TO BE SEARCHED

      The following digital devices, detained from Riho OI and

Shino SATO on May 20, 2021 and currently maintained in the

custody of the HSI in El Segundo, California:

             1.   An Apple iPhone, bearing the serial number

FFXDR5FF0F09 (“SUBJECT DEVICE 1”); and

             2.   An Apple iPhone, bearing the serial number

F2LXD0QAKPHQ (“SUBJECT DEVICE 2”) (collectively, the “SUBJECT

DEVICES”).




                                     14
Case 2:21-mj-02810-DUTY Document 1-1 Filed 06/09/21 Page 4 of 10 Page ID #:26



                               ATTACHMENT B

                  I. ITEMS TO BE SEIZED

            The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of 18 U.S.C. § 1591

(Sex Trafficking by Force, Fraud, or Coercion), 18 U.S.C. § 2422

(Coercion and Enticement), and 8 U.S.C. § 1328 (Importation of

Alien for Immoral Purpose) (the “SUBJECT OFFENSES”), namely:

            a.    Records, documents, programs, applications and

materials, or evidence of the absence of same, sufficient to

show call log information, including all telephone numbers

dialed from any of the digital devices and all telephone numbers

accessed through any push-to-talk functions, as well as all

received or missed incoming calls;

            b.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show SMS text, email communications or other text or written

communications sent to or received from any of the digital

devices and which relate to the SUBJECT OFFENSES;

            c.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show instant and social media messages (such as Facebook,

Facebook Messenger, Snapchat, FaceTime, Skype, and WhatsApp),

SMS text, email communications, or other text or written

communications sent to or received from any digital device and

which relate to the SUBJECT OFFENSES;

            d.    Records, documents, programs, applications,

materials, or conversations relating to the trafficking of


                                     15
Case 2:21-mj-02810-DUTY Document 1-1 Filed 06/09/21 Page 5 of 10 Page ID #:27



humans, including ledgers, pay/owe records, customer lists,

correspondence, receipts, records, and documents noting price,

availability, and/or times when workers were bought, sold, or

otherwise transported;

            e.    Audio recordings, pictures, video recordings, or

still captured images relating to the sale of sex services and

the collection or transfer of the proceeds of the SUBJECT

OFFENSES;

            f.    Contents of any calendar or date book;

            g.    Global Positioning System (“GPS”) coordinates and

other information or records identifying travel routes,

destinations, origination points, and other locations; and

            h.    Any SUBJECT DEVICES used to facilitate the above-

listed violations (and forensic copies thereof).

            i.    With respect to any SUBJECT DEVICES used to

facilitate the SUBJECT OFFENSES or containing evidence falling

within the scope of the foregoing categories of items to be

seized:

                  i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                  ii.   evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,


                                     16
Case 2:21-mj-02810-DUTY Document 1-1 Filed 06/09/21 Page 6 of 10 Page ID #:28



as well as evidence of the presence or absence of security

software designed to detect malicious software;

                  iii. evidence of the attachment of other devices;

                  iv.     evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                  v.      evidence of the times the device was used;

                  vi.     passwords, encryption keys, and other access

devices that may be necessary to access the device;

                  vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                  viii.        records of or information about

Internet Protocol addresses used by the device;

                  ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

            As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.




                                     17
Case 2:21-mj-02810-DUTY Document 1-1 Filed 06/09/21 Page 7 of 10 Page ID #:29



                  II. SEARCH PROCEDURE FOR DIGITAL DEVICES

            In searching the SUBJECT DEVICES (or forensic copies

thereof), law enforcement personnel executing this search

warrant will employ the following procedure:

            a.    Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) may

search the SUBJECT DEVICES capable of being used to facilitate

the above-listed violations or containing data falling within

the scope of the items to be seized.

            b.    The search team will, in its discretion, either

search the SUBJECT DEVICES where they are currently located or

transport them to an appropriate law enforcement laboratory or

similar facility to be searched at that location.

            c.    The search team shall complete the search of the

SUBJECT DEVICES as soon as is practicable but not to exceed 120

days from the date of issuance of the warrant.          The government

will not search the digital devices beyond this 120-day period

without obtaining an extension of time order from the Court.

            d.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                  i.   The search team may subject all of the data

contained in the SUBJECT DEVICES capable of containing any of

the items to be seized to the search protocols to determine

whether the SUBJECT DEVICES and any data thereon falls within

the scope of the items to be seized.        The search team may also

search for and attempt to recover deleted, “hidden,” or


                                     18
Case 2:21-mj-02810-DUTY Document 1-1 Filed 06/09/21 Page 8 of 10 Page ID #:30



encrypted data to determine, pursuant to the search protocols,

whether the data falls within the scope of the items to be

seized.

                  ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                  iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

            e.    The search team will not seize contraband or

evidence relating to other crimes outside the scope of the items

to be seized without first obtaining a further warrant to search

for and seize such contraband or evidence.

            f.    If the search determines that the SUBJECT DEVICES

do not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the SUBJECT DEVICES and delete or destroy all forensic copies

thereof.

            g.    If the search determines that the SUBJECT DEVICES

do contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

            h.    If the search determines that the SUBJECT DEVICES

are (1) themselves an item to be seized and/or (2) contains data

falling within the list of other items to be seized, the

government may retain the digital device and any forensic copies


                                     19
Case 2:21-mj-02810-DUTY Document 1-1 Filed 06/09/21 Page 9 of 10 Page ID #:31



of the digital device, but may not access data falling outside

the scope of the other items to be seized (after the time for

searching the device has expired) absent further court order.

            i.    The government may also retain the SUBJECT

DEVICES if the government, prior to the end of the search

period, obtains an order from the Court authorizing retention of

the device (or while an application for such an order is

pending), including in circumstances where the government has

not been able to fully search a device because the device or

files contained therein is/are encrypted.

            j.    After the completion of the search of the SUBJECT

DEVICES, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.

            The review of the electronic data obtained pursuant to

this warrant may be conducted by any government personnel

assisting in the investigation, who may include, in addition to

law enforcement officers and agents, attorneys for the
government, attorney support staff, and technical experts.

Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized or copied electronic data to the

custody and control of attorneys for the government and their

support staff for their independent review.

            During the execution of this search warrant, law

enforcement is permitted to (1) depress Riho OI and/or Shino

SATO’s thumb- and/or fingers onto the fingerprint sensor of the

SUBJECT DEVICES (only if the device has such a sensor), and


                                     20
Case 2:21-mj-02810-DUTY Document 1-1 Filed 06/09/21 Page 10 of 10 Page ID #:32



 direct which specific finger(s) and/or thumb(s) shall be

 depressed; and (2) hold the devices in front of Riho OI and/or

 Shino SATO’s face with his or her eyes open to activate the

 facial-, iris-, or retina-recognition feature, in order to gain

 access to the contents of any such device.         In depressing a

 person’s thumb or finger onto a device and in holding a device

 in front of a person’s face, law enforcement may not use

 excessive force, as defined in Graham v. Connor, 490 U.S. 386

 (1989); specifically, law enforcement may use no more than

 objectively reasonable force in light of the facts and

 circumstances confronting them.

            The special procedures relating to digital devices

 found in this warrant govern only the search of digital devices

 pursuant to the authority conferred by this warrant and do not

 apply to any search of digital devices pursuant to any other

 court order.




                                     21
